`Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1, 4-8, and 11 are pending and under examination. Claims 2, 3, 9, and 10 are canceled. Claim 11 is no longer withdrawn as the “is not rejoined” in the Election/Restrictions section is an error.  This section should read “for that reason, claim 11, which has been withdrawn is now rejoined.”
The amendment filed on 05/31/2022 in response to the Non-Final office Action of 03/15/2022 is acknowledged and has been entered.

Action Summary
Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.
Claims 1 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn. 
Claims 1 and 4-7  rejected under 35 U.S.C. 103 as being unpatentable over Bruns et al. (WO2007/031198 A1) in view of Kitamura et al. (US 4,250,660), Reus et al. (WO2010/107312 A1) and Guthery et al., Am J Infect Control. 2005 Feb; 33(1): 15–22 are maintained, but revisited and modified in light of the claim amendment.
Claims 1 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bruns et al. (WO2007/031198 A1) in view of Kitamura et al. (US 4,250,660), Reus et al. (WO2010/107312 A1) and Guthery et al., Am J Infect Control. 2005 Feb; 33(1): 15–22.
Bruns et al. teaches a synergistic composition for protecting wood or wood material comprising triclosan and at least on microbial active compound that includes zinc pyrithione among other microbial active compounds, see claims 7-11. Said composition exhibits antifungal activity, see Abstract.  The fungicidal activity of the synergistic mixtures is unexpectedly higher than the sum of the fungicidal activity of the respective fungicides alone, see page 4, paragraph 19.  Moreover, Bruns et al. teaches the use concentrations of triclosan or the combination of triclosan with at least one other microbicidal active ingredient preferably in the range from 0.001 to 5 weight percent, based on the material to be protected, see page 4 last para bridging page 4, first para. Bruns et al. further teaches the composition can include carboxymethyl cellulose as a binder, see page 3; paragraph 14. Bruns et al. teaches the microbial compositions contain triclosan and at least one diluent or solvent such as water, see page 3, para 12. Lastly, Bruns et al. teaches the formulation can be applied by means of coating, see claim 5. Bruns et al. teaches triclosan belong to the class of diphenyl ethers and is already used as a chemical disinfectant, see page 2, left col, third paragraph 
Bruns et al. does not teach zinc pyrithione is 0.5-2% by volume, and the triclosan is 0.01-0.05% by volume.
Kitamura et al. teaches a coated seed comprising a coating powder and a water-soluble binder, wherein the coating is carried out by the binder, see claims 1, 6, and 8. Moreover, Kitamura et al. teaches the water-soluble binder includes carboxymethyl cellulose, see claim 11.   
Reus et al. teaches it is common to provide seeds with a coating to protect the seeds from damage during handling, to prevent dust and give a cosmetic appearance. Such coatings can also afford the advantages of protecting the seeds from pests and diseases attack and smoothing the seed surface to make planting easier. In order to control the seed germination, or the germination rate, plant nutrients or other growth stimulating agents can be incorporated into the seed coating. Plant protecting agents, such as pesticides (e.g. fungicides and insecticides), may be incorporated to further protect the seed from disease and/or pest attack, see para [0002]. 
With respect to the zinc pyrithione in the amount of 0.5-2% by volume and the triclosan in the amount of 0.01-0.05% by volume; the cited references do not teach % by volume. the instant specification page 10, third paragraph teaches the process of developing seed coating formulation containing zinc pyrithione, triclosan and carboxymethyl cellulose for surface sterilization is performed by mixing 5 g carboxymethyl cellulose within 964.16 g water at 50oC. until it becomes completely homogenous and viscous to obtain 1000 g solution. Then, 0.5 g triclosan and 20.83 g zinc pyrithione is added therein. The obtained mixture is stirred for about 30 minutes. As a final ratio, 0.01-0.1% by volume of triclosan and 0.5-2% by volume of zinc pyrithione are obtained. If one were to convert the 0.5 g triclosan and the 20.83 g zinc pyrithione disclosed in the instant example, the 0. 5 g triclosan would amount to 0.05% by weight and the 20.83 g of zinc pyrithione would amount to 2.1% by weight. The 0.001 to 5 weight percent of the combination of triclosan and another antimicrobial agent that includes zinc pyrithione of Bruns et al. overlaps the 0.05% by weight of triclosan and the 2.1% by weight of zinc pyrithione. As such, by converting the 0.001-5% by weight of Bruns et al, knowing the volume, would overlap the percent by volume claimed.  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to use the coating formulation in the preferred amount taught by Bruns et al. for protecting wood against fungi to give Applicant’s claimed invention. One would have been motivated by the fact that Bruns et al. teaches the use concentrations of triclosan or the combination of triclosan with at least one other microbicidal active ingredient preferably in the range from 0.001 to 5 weight percent, based on the material to be protected, see page 4 last para bridging page 4 also because carboxymethyl cellulose is the compound that allows the formulation to coat to seed as taught by Kitamura et al. and also because Reus et al. teaches in order to control the seed germination, or the germination rate, plant nutrients or other growth stimulating agents can be incorporated into the seed coating. Plant protecting agents, such as pesticides (e.g. fungicides and insecticides), may be incorporated to further protect the seed from disease and/or pest attack, see para [0002]. As such, the skilled artisan would reasonably expect a combination of zinc pyrithione, triclosan and carboxymethyl cellulose to effectively exhibit synergistic antifungal and bactericidal effect. 
With respect to “for coating plant seeds” limitation. Said limitation is not taught or recognized by the prior art. However, since the formulation of Bruns et al. in view of Kitamura et al. and Reus et al. and that claimed are substantially similar in structure, the formulation of Bruns et al. in view of Kitamura et al. and Reus et al. is capable of coating plant seeds absent evidence to the contrary. 
With respect to the coating formulation enhances a germination ability of plant seeds, Reus et al. teaches in order to control the seed germination, or the germination rate, plant nutrients or other growth stimulating agents can be incorporated into the seed coating. Plant protecting agents, such as pesticides (e.g. fungicides and insecticides), may be incorporated to further protect the seed from disease and/or pest attack, see para [0002]. Therefore, one would reasonably expect the obvious formulation taught by Bruns et al. in view of Kitamura et al. and Reus et al. to enhance germination ability of plant seeds. 
Additionally, the combined teachings of Bruns et al. in view of Kitamura et al. and Reus et al. do not also teach the coating formulation shows activity against the yeast Candida spp., the fungus Aspergillus spp., and the bacteria Pseudomonasaeruginosa.
However, Guthery et al. teaches zinc pyrithione exhibits cytopathic effect in RNA-enveloped virus, see table 3 and bacterial activity against pseudomonas aeruginosa, candida species, and aspergillus species, see Table 1. Therefore, since zinc pyrithione is known to have cytopathic effect that can be tested in a cell culture and since zinc pyrithione is known have  activity against pseudomonas aeruginosa (bacteria), candida species (yeast), and aspergillus species (fungus), a person of ordinary skill in the art would reasonably expect the coating formulation taught by the combined teachings of Bruns et al. in view of Kitamura et al. and Reus et al. to effectively protect wood or wood material such as plant against RNA-enveloped viruses, pseudomonas aeruginosa (bacteria), candida species (yeast), and aspergillus species (fungus) with success. 
 

Claims 8 and 11 remain rejected under 35 U.S.C. 103 as being unpatentable over Bruns et al. (WO2007/031198 A1) in view of Kitamura et al. (US 4,250,660), Reus et al. (WO2010/107312 A1) and Guthery et al., Am J Infect Control. 2005 Feb; 33(1): 15–22 as applied to claims 1 and 7 in further view of Lee, Korean J. Pl. Prot. 18(2) : 63-71 (1979) and Londo et al., PNAS, June 20, 2006, vol. 103, no. 25. 
The teachings of Bruns et al. in view of Kitamura et al. and Reus et al. 
Bruns et al. in view of Kitamura et al. and Reus et al. collectively do not teach plant seed. 
Lee teaches the use of non-mercurious seed disinfectants for rice seed for the protection of fusarium moniliforme comprising fungicides such as zinc omadine (aka zinc pyrithione), see Abstract. 
Londo et al. teaches through the process of domestication, cultivated rice has lost many of the traits associated with other wild grass species; in addition to a shift from perennial to annual populations, cultivated rice differs from O. rufipogon in its nonshattering seeds, lack of awns, erect habit, and high grain yield, see page 9578, right col, last para. 
It would have been obvious to one of ordinary skill in the art at the time the invention was file to use or apply the coating formulation taught by the teachings of Bruns et al. in view of Kitamura et al. and Reus et al. to perennial or annual rice plant seeds to give Applicant’s claimed invention. One would have been motivated by the fact that zinc pyrithione has been known to be used to disinfect rice seeds against fungi such as Fusarium multiforme as taught by Lee and also because rice seed can be cultivated annually or perennially as taught by Londo. One would have a reasonable expectation of success of using apply the coating formulation taught by the teachings of Bruns et al. in view of Kitamura et al. and Reus et al. to perennial or annual rice plant seeds as a seed coating in order to protect the rice plants from microorganisms. 
	Applicant’s argument and Response to Applicant’s argument
Applicant argues that Bruns et al. do not teach Applicants claim 1 limitations of zinc pyrithione is 0.5-2% by volume and triclosan is 0.01- 0.05% by volume. Bruns et al. additionally fail to disclose Applicant's claimed limitations "wherein the coating formulation exhibits antiviral, antifungal, antibacterial, or anticandidal activity in the plant seeds, and wherein the coating formulation enhances a germination ability of the plant seeds" recited in claim 1. Bruns et al., on page 2 and in many other places within the document, recite the present invention relates to the use of triclosan, fungicides and/or termiticides for the protection of wood, wood-based materials and wood-plastic composites from infestation and/or destruction by soft rot fungi. Therefore, Bruns et al. fail to disclose their coating formulation exhibiting antiviral, antifungal, antibacterial, or anticandidal activity in plant Page 7 of 29Application Serial No.: 15 322,125First named Inventor: Fikrettin SAHINArt Unit: 1628Response to the Non-Final Office Action mailed on 03 15 2022seeds. Additionally, Bruns et al. fail to disclose their coating enhances germination ability of plant seeds. 
In response, Applicant’s argument is not persuasive. Specifically, Bruns teaches a synergistic composition for protecting wood or wood material comprising triclosan and at least on microbial active compound that includes zinc pyrithione among other microbial active compounds, see claims 7-11. Said composition exhibits antifungal activity, see Abstract. In the Examiner interview summary dated 06/26/2016, Applicant needed clarification as to the teaching of the use concentrations of triclosan or the combination of triclosan with at least one other microbicidal active ingredient preferably in the range from 0.001 to 5 weight percent, based on the material to be protected of Bruns. (See page 4; last paragraph, bridging page 4, first paragraph.) The Examiner agreed that this particular paragraph was inadvertently cited. The correct paragraph is cited on page 4, paragraph 11. Paragraph 11 of page 4 of Bruns discloses the composition generally contain between 0.005 and 95 wt.% triclosan, preferably between 0.1 and 50 wt.% triclosan, and optionally between 0.005 and 50 wt.% of said microbicidal components, preferably between 0.1 and 30 wt.%.  This range can exhibit fungicidal synergistic effect according to Bruns. This range can also be optimized because Bruns teaches the use concentrations of the present invention to be used triclosan or the active ingredient combination of triclosan with at least one other microbicidal agent depends on the nature and occurrence of the microorganisms to be controlled and on the composition of the material to be protected. The optimum amount used can be determined by test series. (See paragraph 14, page 4.) 
For example:
The instant specification at page 10 discloses 
5 g carboxymethyl cellulose, 0.5 triclosan, 20.83 g Zinc pyrithione, diluted in volume of water of 1,000 g (~ 1,000 ml water.)
Density of triclosan is 1.49 g/ml and density of zinc pyrithione is 1.782 g/ml.
D = m/v so v = m/d.   % Volume = (volume of solute / (volume of solution) X 100
volume of triclosan is 0.5 g / 1.49 g/ml = 0.336 ml 
 % vol of triclosan = (0.336 ml /1,000 ml) X 100) = 0.03%
Volume of zinc pyrithione is 20.83 g / 1.782 g/ml = 11.689 ml
% vol of zinc pyrithione = (11.689 ml /1,000 ml) X 100) = 1.2%
 So therefore, if the Bruns uses a volume of 1,000 ml of water, which can be expected by the fact that Bruns teaches the microbial composition containing triclosane and optimally one or more microbiocidal active substances can also contain at least one diluent or solvent. (See claim 3.). The diluent or solvent can be water. (See page 4, paragraph 4.)
 If Bruns utilizes a volume of water of 1,000 ml, the 0.005 and 95 wt.% triclosan (which is equivalent to 0.05 g to 950 g) and the 0.005 and 50 wt.% of zinc pyrithione (which is equivalent to 0.05 g to 500 g) can have the following % volume:
Triclosan
Vol. of triclosan (0.5 g) is 0.05 g / 1.49 g/ml = 0.0336 ml
% vol. of triclosan (0.5 g) is (0.0336 ml / 1,000 ml) X 100 = 0.003%
Vol of triclosan (950 g) is 950 g / 1.49 g/ml = 657.58 ml
% Vol of triclosan (950 g) is (657.58 ml / 1, 000 ml) X 100 = 65.76%
Therefore, the 0.005 and 95 wt.% triclosan taught by Bruns in a 1,000 g volume of water touches the claimed 0.01-0.05% by volume. 
Zinc pyrithione
Vol. of zinc pyrithione (0.5 g) is 0.05 g / 1.782 g/ml = 0.0281 ml
% vol. of triclosan (0.5 g) is (0.0281 ml / 1,000 ml) X 100 = 0.002%
Vol of triclosan (500 g) is 500 g / 1.782 g/ml = 280.58 ml
% Vol of triclosan (500 g) is (280.58 ml / 1, 000 ml) X 100 = 28.06%
Therefore, the 0.005 and 50 wt.% zinc pyrithione taught by Bruns in a 1,000 g volume of water touches the claimed 0.5-2% by volume. 
Moreover, Bruns teaches the composition can be used by means of coating. (see claim 16.)  One would reasonably conclude that the synergistic fungicidal composition comprising between 0.005 and 95 wt.% triclosan, preferably between 0.1 and 50 wt.% triclosan, and optionally between 0.005 and 50 wt.% of said microbicidal components, preferably between 0.1 and 30 wt.%.  to protect wood or wood-based materials or wood-plastic composites by coating the wood or wood-based materials or wood-plastic composites against fungicides. Buns also teaches the use of triclosan can be extended by adding at least one further microbicidal compound to increase the spectrum of action or achieve special effects. In particular, the activity spectrum can be supplemented by the addition of further fungicides and / or termiticides. Termiticides are one class of insecticides. Bruns et al. further teaches the composition can include carboxymethyl cellulose as an adhesive, see page 3; paragraph 14. Bruns does not teach carboxymethyl cellulose as a coating agent. However, Kitamura and Reus teach carboxymethyl cellulose as a binding agent for coating seeds. One can reasonably conclude the fungicidal composition of Bruns of capable of protecting the plant seed by the coating seeds. Furthermore, one would reasonably expect the fungicidal composition of Bruns to enhance a germination ability because protecting the plant against fungi would increase the chance of germination with success. 
With respect to the argument that Bruns does not also teach the coating formulation shows activity against the yeast Candida spp., the fungus Aspergillus spp., and the bacteria Pseudomonasaeruginosa.  Guthery et al. teaches zinc pyrithione exhibits cytopathic effect in RNA-enveloped virus, see table 3 and bacterial activity against pseudomonas aeruginosa, candida species, and aspergillus species, see Table 1. Therefore, since zinc pyrithione is known have  activity against pseudomonas aeruginosa (bacteria), candida species (yeast), and aspergillus species (fungus), a person of ordinary skill in the art would reasonably expect the coating formulation taught by the combined teachings of Bruns et al. in view of Kitamura et al. and Reus et al. to effectively protect wood or wood material such as plant against RNA-enveloped viruses, pseudomonas aeruginosa (bacteria), candida species (yeast), and aspergillus species (fungus) with success. 

	Applicant’s argument with respect to Kitamura is not persuasive because Kitamura is used to show that carboxymethyl cellulose is an agent that can coat plant seeds. 

	Applicant’s argument with respect to Reus as well is not persuasive because Reus is used to show that fungicides/insecticdes have been used in plant seed coating and also because carboxymethyl cellulose is an agent that can coat plant seeds. (See page 1, lines 4-13, and page 8, lines 1-12.) 

	Applicant’s argument with respect to Guthery is not persuasive because Guthery is used to show that zinc pyrithione is known to have activity against pseudomonas aeruginosa (bacteria), candida species (yeast), and aspergillus species (fungus). 

	
In sum, in response to applicant's arguments against the references individually (Bruns, Kitamura, Reus, and Guthery), one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues that the Examiner's allegations and/or calculations are not correct and use impermissible hindsight since Bruns et al. failed to disclose the volume of the combination and have failed to disclose the specific elements which make up the final combination which makes it theoretically and practically impossible to make a calculation of a volume percentage of zinc pyrithione and triclosan within Bruns et al. Fourth, even though a mass percentage of an element may be the same in two different solutions, the element can have different volume percentages in each of the two different solutions because of the different volumes of the two different elements and/or because of the different densities of the elements within the two different solutions. Therefore, equating the mass percentages of zinc pyrithione and the triclosan disclosed by Bruns et al. with the calculated mass percentages of Applicant's zinc pyrithione and the triclosan does not equate to volume percentages of zinc pyrithione and the triclosan. Therefore, the Examiner has failed to meet Applicant's claimed limitations of "zinc pyrithione is 0.5-2% by volume" and "triclosan is 0.01-0.1% by volume".
In response, the Examiner finds Applicant’s argument not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the present case, the Examiner only uses Applicant’s specification to show how the percent volume of triclosan and zinc pyrithione are calculated based on the 1,000 g volume of the solution. It may well be true that Bruns does not teach the percent volume of triclosan and pyrithione. However, Bruns suggests the weight percent of triclosan and pyrithione can be optimized based on the nature and occurrence of the microorganisms to be controlled and on the composition of the material to be protected. The optimum amount used can be determined by test series. (See paragraph 14, page 4.)  Bruns also teaches the fungicidal composition can be diluted with a diluent/solvent such as water. (See claim 3 and page 4; paragraph 4.). As such, one would be able to optimize the weight percent of triclosan and zinc pyrithione as a starting material for optimization in order to calculate the percent volume. if one were to use the 1,000 g or 1,000 ml volume disclosed in the instant specification, the calculated percent volume from the weight percent taught by Bruns would touch the claimed percent volume. 

Lastly, Applicant argues that Claims 4-6, 8 and 11 depend directly on claim 1. Therefore, claims 4-6, 8and 11 are patentable at least for the reasons stated above for claim 1. Therefore, Applicant respectfully requests the Examiner to withdraw the rejection of claims 4-6 and 8 under 35 USC 103. 
In response, since claims 1 is not patentable, claims 4-6, 8, and 11, which depend from claim 1 is not patentable as well for the reason reasons discussed above. 
	
Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628